Exhibit 10.8
 
PROMISSORY NOTE


April 23, 2012
(Date)


FOR VALUE RECEIVED, Apio, Inc., a Delaware corporation, located at the address
stated below ("Maker") promises to pay to the order of GE Capital Commercial
Inc. or any subsequent holder hereof (each, a "Payee") c/o General Electric
Capital Corporation, 4 Park Plaza, Suite 1400, Irvine, CA 92614 or at such other
place as Payee may designate as follows:


(a)     the principal sum of twelve million six hundred sixty
thousand Dollars ($12,660,000.00), and


(b)     interest on the unpaid principal balance from the date hereof through
and including the dates of payment, at a fixed, simple interest rate of Four and
39/100  percent (4.39%) per annum (the "Contract Rate") in eighty four (84)
consecutive monthly installments of principal and interest as follows:


Periodic Installment
 
Amount
     
1 through 83
 
$175,356.39



(each, a "Periodic Installment") and a final installment of $175,356.39 plus any
outstanding and unpaid principal, accrued interest and any and all amounts due
hereunder and under the other Debt Documents (as defined below).  The first
Periodic Installment, plus (as applicable) interest accrued at the Contract Rate
on the unpaid principal balance hereunder for the period from the date hereof
through but not including the starting date covered by such first Periodic
Installment, shall be due and payable on June 1, 2012 and the following Periodic
Installments and the final installment shall be due and payable on the same day
of each succeeding period (each, a "Payment Date").  All payments shall be
applied: first, to interest due and unpaid hereunder and under the other Debt
Documents; second, to all other amounts due and unpaid hereunder and under the
other Debt Documents, and then to principal due hereunder and under the other
Debt Documents.  The acceptance by Payee of any payment which is less than
payment in full of all amounts due and owing at such time shall not constitute a
waiver of Payee's right to receive payment in full at such time or at any prior
or subsequent time.  Interest shall be calculated on the basis of a 365-day year
(or a 366-day leap year, as applicable) and will be charged at the Contract Rate
for each calendar day on which any principal is outstanding.  The payment of any
Periodic Installment after its due date shall result in a corresponding decrease
in the portion of the Periodic Installment credited to the remaining unpaid
principal balance.  The payment of any Periodic Installment prior to its due
date shall result in a corresponding increase in the portion of the Periodic
Installment credited to the remaining unpaid principal balance.


All amounts due hereunder and under the other Debt Documents are payable in the
lawful currency of the United States of America.  Maker hereby expressly
authorizes Payee to insert the date value is actually given in the blank space
on the face hereof and on all related documents pertaining hereto.
 
This Note may be secured by a security agreement, chattel mortgage, pledge
agreement or like instrument (each of which is hereinafter called a "Security
Agreement", and collectively with any other document or agreement related
thereto or to this Note, the "Debt Documents").


Conditions Precedent to Funding.  Last Funding Date: April 24, 2012.  All of the
terms and conditions set forth in the Debt Documents are subject to the
satisfaction of all the following conditions precedent no later than the Last
Funding Date, each in form and substance reasonably satisfactory to Payee at its
sole discretion:  (i) all of the conditions precedent set forth in the Debt
Documents as they relate to this Note; (ii) no Event of Default (as defined in
the Security Agreement) or event which with the passage of time or the giving of
notice would become an Event of Default has occurred and is continuing under the
Debt Documents; (iii) as of the Last Funding Date, there will have been, since
the date that this Note is delivered to the Maker for execution, no adverse
change (as determined by Payee in its sole discretion) in the business prospects
or projections, operations, management, financial or other conditions of the
Maker, any affiliate of Maker, any Guarantor, or any other party to whom Payee
may have recourse in regard to the Debt Documents as they relate to this Note,
or in the industry in which Maker or Guarantor or such other party operates, or
a change in control of any one of the aforesaid parties; and (iv) the absence,
during the period from the date that this Note is delivered to the Maker for
execution to the Last Funding Date, of any disruption of, or adverse change in
the leasing, lending, loan syndication, financial, banking or capital
markets.  If any such condition precedent is not so satisfied by the Last
Funding Date, Payee shall have no obligation to proceed with the transactions
contemplated under this Note or any other Debt Documents related to this Note.
 
Time is of the essence hereof.  If Payee does not receive from Maker payment in
full of any Periodic Installment or any other sum due under this Note or any
other Debt Document is not received within ten (10) days after its due date,
Maker agrees to pay a late fee equal to five percent (5%) on such late Periodic
Installment or other sum, but not exceeding any lawful maximum.  Such late fee
will be immediately due and payable, and is in addition to any other costs, fees
and expenses that Maker may owe as a result of such late payment. Additionally,
if an Event of Default (as such terms are defined and/or used in the Security
Agreement) has occurred and is continuing, then the entire principal sum
remaining unpaid, together with all accrued interest thereon and any other sum
payable under this Note or any other Debt Document, at the election of Payee,
shall immediately become due and payable, with interest thereon at the lesser of
ten percent (10%) per annum or the highest rate not prohibited by applicable law
from the date of such accelerated maturity until paid (both before and after any
judgment).  The application of such 10% interest rate shall not be interpreted
or deemed to extend any cure period set forth in this Note or any other Debt
Document, cure any default or otherwise limit Payee's right or remedies
hereunder or under any Debt Document.
 
 
 

--------------------------------------------------------------------------------

 
 
Maker may prepay in full, but not in part, all outstanding amounts hereunder
before they are due on any scheduled Payment Date upon at least ten (10) days'
prior written notice to Payee.  Payee is authorized and entitled to apply any
amounts paid by Maker as a prepayment of indebtedness to delinquent interest or
other amounts due and owing from Maker to Payee hereunder and under any other
Debt Documents before application of such funds to principal outstanding
hereunder.


If Maker makes a prepayment of this Note for any reason, Maker shall pay
irrevocably and in full to Payee (i) all outstanding principal amounts, (ii) all
accrued interest, (iii) the Prepayment Fee (as defined below) and (iv) any and
all other amounts due hereunder or under the other Debt Documents.  Maker
specifically acknowledges that, to the fullest extent allowed by applicable law,
it shall be liable for the Prepayment Fee on any acceleration hereof or under
the other Debt Documents.  In the event of an acceleration hereof or under the
other Debt Documents, the Prepayment Fee shall be determined as if (a) Maker
prepaid this Note in full immediately before such acceleration and (b) the
prepayment notice referred to above was received by Payee ten (10) days prior to
such date.


For purposes hereof, the term "Prepayment Fee" shall be an amount equal to an
additional sum equal to the following percentage of remaining principal balance
for prepayments occurring in the indicated period: three percent (3.00%) (for
prepayments occurring prior to the first anniversary of the date hereof), two
percent (2.00%) (for prepayments occurring on and after the first anniversary of
the date hereof but prior to the second anniversary of the date hereof), one
percent (1.00%) (for prepayments occurring on and after the second anniversary
of the date hereof but prior to the third anniversary of the date hereof) and
zero percent (0%) (for prepayments occurring any time thereafter).


It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any other Debt Document, in no event shall this Note or
any other Debt Document require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law.  If any such excess
interest is contracted for, charged or received under this Note or any other
Debt Document, or if all of the principal balance shall be prepaid, so that
under any of such circumstances the amount of interest contracted for, charged
or received under this Note or any other Debt Document on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event: (a) the provisions of this paragraph shall govern and control, (b)
neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of Payee, and (d) the effective rate of interest shall
be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof.  It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Debt Document which are made for the purpose of determining
whether such rate exceeds the maximum lawful contract rate, shall be made, to
the extent permitted by applicable law, by amortizing, prorating, allocating and
spreading in equal parts during the period of the full stated term of the
indebtedness evidenced hereby, all interest at any time contracted for, charged
or received from Maker or otherwise by Payee in connection with such
indebtedness; provided, however, that if any applicable state law is amended or
the law of the United States of America preempts any applicable state law, so
that it becomes lawful for Payee to receive a greater interest per annum rate
than is presently allowed, Maker agrees that, on the effective date of such
amendment or preemption, as the case may be, the lawful maximum hereunder shall
be increased to the maximum interest per annum rate allowed by the amended state
law or the law of the United States of America.


Maker hereby consents to any and all extensions of time, renewals, waivers or
modifications of, and all substitutions or releases of, security or of any party
primarily or secondarily liable on this Note or any other Debt Document or any
term and provision of either, which may be made, granted or consented to by
Payee, and agrees that suit may be brought and maintained against Maker and/or
any and all sureties, endorsers, guarantors or any others who may at any time
become liable for payments and performance under this Note and any other Debt
Documents (each such person, other than Maker, an "Obligor"), at the election of
Payee without joinder of any other as a party thereto, and that Payee shall not
be required first to foreclose, proceed against, or exhaust any security hereof
in order to enforce payment of this Note.  Maker hereby waives presentment,
demand for payment, notice of nonpayment, protest, notice of protest, notice of
dishonor, and all other notices in connection herewith, as well as filing of
suit (if permitted by law) and diligence in collecting this Note or enforcing
any of the security hereof, and agrees to pay (if permitted by law) all expenses
incurred in collection, including Payee's actual attorneys' fees.


Maker hereby irrevocably authorizes and empowers the Prothonotary or Clerk, or
any attorney for any Court of record to appear for Maker in such Courts, at any
time, and confess a judgment against Maker, without process, in favor of any
holder hereof, without the filing of a declaration of default, with release of
errors, without stay of execution, for such amount as may appear from the face
hereof to be due hereunder (or, if such attorney so elects, for the amount which
may be due hereon as evidenced by an affidavit signed by a representative of
holder setting forth the amount then due) together with charges, attorney's fees
and costs as herein provided, and Maker hereby waives and releases all benefits
and relief from any and all appraisement, stay or exemption laws of any state,
now in force or hereafter to be passed.  If a copy hereof, verified by an
affidavit, shall have been filed in said proceeding, it shall not be necessary
to file the original as a warrant of attorney.  No single exercise of the
foregoing warrant and power to confess judgment shall be deemed to exhaust the
power, whether or not such exercise shall be held by any Court to be invalid,
voidable, or void, but the power shall continue undiminished and may be
exercised from time to time as often as the holder hereof shall elect, until all
sums payable or that may become payable hereunder by Maker have been paid in
full.
 
 
 

--------------------------------------------------------------------------------

 
 
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.


MAKER IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE STATE OF NEW YORK TO HEAR AND DETERMINE ANY SUIT, ACTION
OR PROCEEDING AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR IN
CONNECTION HEREWITH AND WITH THE DEBT DOCUMENTS (COLLECTIVELY, THE
"PROCEEDINGS"), AND MAKER FURTHER IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO
REMOVE ANY SUCH PROCEEDINGS FROM ANY SUCH COURT (EVEN IF REMOVAL IS SOUGHT TO
ANOTHER OF THE ABOVE-NAMED COURTS).  MAKER IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MIGHT NOW OR HEREAFTER HAVE TO THE ABOVE-NAMED COURTS BEING NOMINATED
AS THE EXCLUSIVE FORUM TO HEAR AND DETERMINE ANY SUCH PROCEEDINGS AND AGREES NOT
TO CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE
ABOVE-NAMED COURTS FOR ANY REASON WHATSOEVER, THAT IT OR ITS PROPERTY IS IMMUNE
FROM LEGAL PROCESS FOR ANY REASON WHATSOEVER, THAT ANY SUCH COURT IS NOT A
CONVENIENT OR APPROPRIATE FORUM IN EACH CASE WHETHER ON THE GROUNDS OF VENUE OR
FORUM NON-CONVENIENS OR OTHERWISE.  MAKER ACKNOWLEDGES THAT BRINGING ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE COURTS SET FORTH ABOVE
WILL CAUSE IRREPARABLE HARM TO PAYEE WHICH COULD NOT ADEQUATELY BE COMPENSATED
BY MONETARY DAMAGES, AND, AS SUCH, MAKER AGREES THAT, IN ADDITION TO ANY OF THE
REMEDIES TO WHICH PAYEE MAY BE ENTITLED AT LAW OR IN EQUITY, PAYEE WILL BE
ENTITLED TO AN INJUNCTION OR INJUNCTIONS (WITHOUT THE POSTING OF ANY BOND AND
WITHOUT PROOF OF ACTUAL DAMAGES) TO ENJOIN THE PROSECUTION OF ANY SUCH
PROCEEDINGS IN ANY OTHER COURT.  Notwithstanding the foregoing,  Payee shall
have the right to apply to a court of competent jurisdiction in the United
States of America or abroad for equitable relief as is necessary to preserve,
protect and enforce its rights under this Note and any other Debt Document,
including, but not limited to orders of attachment or injunction necessary to
maintain the status quo pending litigation or to enforce judgments against
Maker, any Obligor or the collateral pledged to Payee pursuant to any Debt
Document or to gain possession of such collateral.  MAKER HEREBY UNCONDITIONALLY
WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS NOTE, ANY DEBT DOCUMENTS, ANY
DEALINGS BETWEEN MAKER AND PAYEE RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED BETWEEN MAKER AND PAYEE.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT
(INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.)  THIS WAIVER IS
IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND
THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS NOTE, ANY DEBT DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION.  IN THE
EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.


This Note and the other Debt Documents constitute the entire agreement of Maker
and Payee with respect to the subject matter hereof and supersede all prior
understandings, agreements and representations, express or implied.
 
No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee.  Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.


Payment Authorization


Payee is hereby directed and authorized by Maker to advance and/or apply the
proceeds of the loan as evidenced by this Note to the following parties in the
stipulated amounts as set forth below, and to the extent any such proceeds are
to be paid to Maker, Payee is hereby irrevocably authorized and directed by
Maker to first apply such proceeds to any amount due and owing by Maker to Payee
on or prior to Payee’s funding of such proceeds and then remit the balance of
such proceeds to Maker:


Company Name
Address
 
Amount
 
Apio, Inc.
 
4575 West Main Street,
Guadalupe, CA  93434
  $ 12,660,000.00    
Total
  $ 12,660,000.00  

 
Any provision in this Note or any of the other Debt Documents which is in
conflict with any statute, law or applicable rule shall be deemed omitted,
modified or altered to conform thereto.






[SIGNATURE PAGE FOLLOWS]


 
 

--------------------------------------------------------------------------------

 
 
Apio, Inc.
 
   
By:
/s/ Gregory S. Skinner
 
   
Name:
Gregory S. Skinner
 
   
Title:
Vice President
 

 
 
Fed Tax ID#:       77-0528042

 
Address: 4575 West Main Street
                Guadalupe, CA 93434
 
 












Signature Page for Promissory Note